In an action to recover the amounts of note indebtedness, the appellants and the respondents are defendants in respect of the first cause of action. In respect of the third cause of action, the respondents are defendants but the appellants are not. In their answer to the plaintiff’s third cause of action, respondents assert a cross claim under section 264 of the Civil Practice Act, against appellants on an agreement of indemnity. Appellants moved to strike out the cross claim on the ground that the first cause of action has been settled and become moot, and that under the circumstances a cross claim does not lie, and that inasmuch as it may be served within twenty days of trial it might deprive appellants of a reasonable time within which to prepare. The motion was denied. Order, insofar as appeal is taken, affirmed, without costs. No opinion. Carswell, Acting P. J., Johnston, Adel, MacCrate and Schmidt, JJ., concur.